PER CURIAM.
The juvenile petitioner seeks review of the decision of the district court of appeal on the ground of conflict of decisions. We have jurisdiction because there is conflict. Art. V, § 3(b)(3), Fla.Const.
In the decision under review, reported as State v. D.A.E., 456 So.2d 569 (Fla. 5th DCA 1984), the district court of appeal afforded the state appellate review of an order of the circuit court dismissing a petition for adjudication of juvenile delinquency. In State v. Creighton, 469 So.2d 735 (Fla.1985), we held that the state’s right of appeal in criminal cases is conferred and governed strictly by statute. This Court also recently held that the state is given no right of appeal in juvenile cases under chapter 39, Florida Statutes (1983), the Florida Juvenile Justice Act. State v. C.C., 476 So.2d 144 (Fla.1985). Under these recent decisions, it is clear that the state had no right to appeal the circuit court’s order dismissing the delinquency petition in the instant case. Therefore the district court of appeal should not have provided appellate review of the juvenile court’s order of dismissal. It is conceded that petitioner adequately challenged the state’s right to *816appeal. See D.C.W. v. State, 445 So.2d 333, 335 n. 3 (Fla.1984).
The decision of the district court of appeal is quashed with directions to dismiss the state’s appeal.
It is so ordered.
ADKINS, OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.
BOYD, C.J., concurs in part and dissents in part with an opinion.